        Case 1:18-cv-00610-KBJ Document 28 Filed 06/14/21 Page 1 of 20




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


                                  )
SEAN MICHAEL KOVALEVICH,          )
                                  )
         Plaintiff,               )
                                  )
         v.                       )                     No. 18-cv-0610 (KBJ)
                                  )
BUREAU OF INDIAN AFFAIRS, et al., )
                                  )
         Defendants.              )
                                  )

                              MEMORANDUM OPINION

       On March 9, 2018, pro se Plaintiff Sean Michael Kovalevich filed the instant

lawsuit to obtain records from the Bureau of Indian Affairs (“the Bureau”) in response

to a document request that he had submitted under the Freedom of Information Act

(“FOIA”), 5 U.S.C. § 552, and the Privacy Act, 5 U.S.C. § 552a. (See Compl., ECF No.

1, ¶¶ 18, 28.) During the course of the ensuing litigation, the Bureau released 83

responsive documents to Kovalevich, either in full or in part, while justifying its

withholdings on the basis of FOIA Exemptions 6 and 7(C). (See Pl.’s Statement of

Material Facts to Which There Is No Genuine Issue (“Pl.’s Statement of Undisputed

Material Facts”), ECF No. 18, ¶¶ 10–12; Defs.’ Statement of Material Facts to Which

There Is No Genuine Issue (“Defs.’ Statement of Undisputed Material Facts”), ECF No.

16-1, ¶¶ 3–4.) The Bureau now insists that it has fully complied with its obligations

under the FOIA, because it conducted an adequate search for responsive records,

properly redacted or withheld personal information concerning third parties, and

disclosed all non-exempt portions of responsive documents. (See Defs.’ Opp’n to Pl.’s
         Case 1:18-cv-00610-KBJ Document 28 Filed 06/14/21 Page 2 of 20




Mot. for Summ. J. & Cross-Mot. for Summ. J. (“Defs.’ Cross-Mot.”), ECF No. 16, at 4–

9.) 1 Kovalevich concedes that the Bureau has complied with its search and disclosure

obligations, but maintains that the agency has violated the FOIA nevertheless, by

attempting to assess search fees after failing to respond to his request in a timely

manner, and also by engaging in a practice of ignoring FOIA requests and disregarding

the statute’s response deadlines. (See Pl.’s Opp’n to Defs.’ Cross-Mot. for Summ. J. &

Reply in Supp. of Pl.’s Mot. (“Pl.’s Combined Reply”), ECF No. 18, at 4–5.)

Kovalevich further argues that he is entitled to attorney’s fees and costs, because his

lawsuit caused the Bureau to release the requested records. (See id. at 6.)

        Before this Court at present are Kovalevich’s Motion for Summary Judgment and

the Bureau’s Cross-Motion for Summary Judgment. (See Pl.’s Mot. for Summ. J.

(“Pl.’s Mot.”), ECF No. 12; Defs.’ Cross-Mot.) For the reasons explained fully below,

the Court has concluded that the Bureau has fully (and concededly) discharged its

duties under the FOIA and that Kovalevich has failed to demonstrate his entitlement to

any of his requests for relief. Therefore, the Bureau’s motion must be GRANTED, and

Kovalevich’s motion must be DENIED. A separate Order consistent with this

Memorandum Opinion will follow.


I.      BACKGROUND

        A.      Administrative Proceedings

        Kovalevich is a North Dakota state prisoner who is incarcerated in Bismarck,

North Dakota. (See Compl. ¶ 2.) On December 12, 2016, Kovalevich sent a letter to




1
 Page numbers herein refer to those that the Court’s electronic case filing system automatically
assigns.


                                                   2
        Case 1:18-cv-00610-KBJ Document 28 Filed 06/14/21 Page 3 of 20




the Turtle Mountain Law Enforcement Agency’s Office of Justice Services requesting

“all documents and records maintained by the Bureau of Indian Affairs, Belcourt Police

Department concerning [him].” (Defs.’ Statement of Undisputed Material Facts ¶ 2;

Decl. of Sean Kovalevich (“Kovalevich Decl.”), ECF No. 12, ¶ 1; Ex. 1 to Compl., ECF

No. 1-2, at 1.) In his letter, Kovalevich explained that he was “willing to pay

reasonable search and duplication fees[,]” but asked the agency to notify him “ahead of

time” if the estimated fees exceeded $10.00. (Ex. 1 to Compl. at 1.) After 20 workdays

passed without receiving any response, Kovalevich sent another letter to the Bureau on

January 29, 2017, reiterating his request for records pertaining to him. (See Defs.’

Statement of Undisputed Material Facts ¶ 2; Kovalevich Decl. ¶ 2.)

       The Bureau responded to Kovalevich’s letters on February 27, 2017,

acknowledging that it had received his request. (See Ex. 2 to Compl., ECF No. 1-2, at

3.) The Bureau further informed Kovalevich (1) that processing his request would

likely take seven hours and the estimated cost of search and review fees was $215; (2)

that there would be no charge for duplication of records, because his request involved

85 pages and duplication of the first 100 pages is free; and (3) that the Bureau would

not begin processing Kovalevich’s FOIA request until he provided “written assurance”

of his “willingness to pay [the] associated fees[.]” (Id. at 3–4.) The Bureau

additionally warned Kovalevich that if he did not reply within “20 workdays on the fee

issue,” the Bureau would “assume that [he was] no longer interested in this matter and

[would] close the file on [his] request.” (Id. at 4.)

       In a letter dated March 2, 2017, Kovalevich notified the Bureau of his intent to

appeal the fee estimate (see Kovalevich Decl. ¶ 4; Answer & Defenses, ECF No. 11,




                                              3
          Case 1:18-cv-00610-KBJ Document 28 Filed 06/14/21 Page 4 of 20




¶ 11; Ex. 4 to Compl., ECF No. 1-2, at 9), and he submitted a FOIA appeal letter to the

Department of the Interior’s Office of the Solicitor a few days later (see Kovalevich

Decl. ¶ 5; Answer & Defenses ¶ 12; Ex. 3 to Compl., ECF No. 1-2, at 5–8). In his

appeal letter, Kovalevich asserted that the cost estimate was “excessive[,]” and that

there was “no reason that 7 hours would be required to search and review 85 pages” of

records. (Ex. 3 to Compl. at 5–6.) The Bureau responded to Kovalevich’s March 2,

2017 letter on May 25, 2017, informing him that, although its search for responsive

records had begun, the Bureau had decided to close his file because he had “not agreed

to pay” the estimated fee. (Ex. 4 to Compl. at 9–10.)

         Kovalevich’s criminal defense attorney then contacted the Bureau about the fee

issue (Kovalevich Decl. ¶ 7; Answer & Defenses ¶ 14), offering to pay the estimated

fees on Kovalevich’s behalf (Ex. 7 to Compl., ECF No. 1-2, at 18). However,

according to Kovalevich, the Bureau rejected his lawyer’s offer and insisted that

Kovalevich needed to “personally file” a new request since his prior request had been

closed. (See id.) Kovalevich renewed his request on August 18, 2017, and he sent a

follow-up letter on September 26, 2017. (See Exs. 5 & 6 to Compl., ECF No. 1-2, at

12–14.) After 75 business days passed without receiving any response to his renewed

request, Kovalevich submitted another “FOIA appeal” letter to the Office of the

Solicitor, stating that he was “appealing the non-response of BIA Belcourt PD which is

a denial of [his] request[,]” and that he was additionally “renewing [his] appeal of the

agency’s fee determination as being excessive and unjustifiable.” (Ex. 7 to Compl. at

19.) Kovalevich did not receive a response to his appeal letter. (Kovalevich Decl.

¶ 11.)




                                             4
         Case 1:18-cv-00610-KBJ Document 28 Filed 06/14/21 Page 5 of 20




       B.      The Court Proceedings And Subsequent Disclosures

       Kovalevich filed the instant legal action against the Bureau on March 9, 2018

(see Compl. at 1), and moved for summary judgment on August 3, 2018 (see Pl.’s Mot.

at 1). 2 In his motion, Kovalevich argues that the “uncontested facts” demonstrate that

the Bureau missed the statutory deadline to respond to his FOIA request, and that “the

[Bureau] quoted [him] a fee . . . totaling $215.00”—even though “an agency may not

assess search fees if it failed to comply with the [FOIA’s] time limit[.]” (Id. at 2.)

Kovalevich’s summary judgment motion further contends that, “to the extent that [the

Bureau] now allege[s] that any or all of the requested documents are exempt from

release[,]” the Court should conduct an in camera review of the withheld records;

“require indexing, justification, and itemization” of the records pursuant to Vaughn v.

Rosen, 484 F.2d 820 (D.C. Cir. 1973); and order the agency to release all non-exempt

records without charge. (Pl.’s Mot. at 3–4.) Kovalevich’s motion also asks the Court

to enjoin the Bureau “from relying on the invalid practices of ignoring FOIA requests

and appeals and of claiming that the . . . twenty workday time limit does not apply until

they respond to the request” (id. at 4), and to award him reasonable attorney’s fees and

costs (id.). The motion additionally requests that the Court “declare the [Bureau’s]

actions to be in violation of the FOIA” (id.); “make a specific finding of fact” that the

agency’s “actions were so flagrant as to be arbitrary and capricious” (id.); and “refer

the matter to Special Counsel for investigation” (id.).




2
 Kovalevich’s complaint also names as defendants the Bureau’s parent agency (the Department of the
Interior), and two of the individual officers who were involved in handling his FOIA request. (See
Compl. at 1.) This Court previously dismissed the individual officers as improper defendants. (See
Order, ECF No. 5, at 1–2.)



                                                 5
        Case 1:18-cv-00610-KBJ Document 28 Filed 06/14/21 Page 6 of 20




      After Kovalevich filed his motion for summary judgment, the Bureau filed a

Status Report on August 20, 2018, stating that it had completed the search of its records

in response to Kovalevich’s request and had found “85 potentially responsive

documents consisting of approximately 260 pages.” (Status Report, ECF No. 13, ¶ 2.)

The Status Report also expressed the Bureau’s intention to “process th[e] records and

produce any responsive non-exempt documents to [Kovalevich] no later than September

20, 2018.” (Id. ¶ 3.) The Bureau ultimately produced 83 responsive documents to

Kovalevich on October 2, 2018 (Status Report, ECF No. 14, ¶ 2), and then filed a cross-

motion for summary judgment on November 5, 2018 (see Defs.’ Cross-Mot. at 1).

      In its cross-motion, the Bureau argues that it has discharged its duties under the

FOIA, because it has conducted an adequate search of its records and has produced all

non-exempt documents. (See id. at 4.) The Bureau has also attached to its motion the

declaration of Renee Parisien—the Law Enforcement Assistant who processed

Kovalevich’s request (see Decl. of Renee Parisien (“Parisien Decl.”), ECF No. 16-2,

¶¶ 1, 4)—as well as a Vaughn index that describes the 260 pages of responsive records

and sets forth Parisien’s reasons for redacting or withholding records pursuant to

Exemptions 6 and 7(C) of the FOIA (see Vaughn Index, Ex. 1 to Parisien Decl., ECF

No. 16-3, at 1–8).

      Notably, in his combined opposition and reply brief, which was filed on

December 13, 2018, Kovalevich asserts that he is “satisfied” with the Bureau’s

document production, and that he “does not dispute any exemptions claimed in [the

Bureau’s Vaughn Index].” (Pl.’s Combined Reply at 4.) As a result, Kovalevich has

withdrawn his request for a court order enjoining the Bureau from withholding




                                            6
         Case 1:18-cv-00610-KBJ Document 28 Filed 06/14/21 Page 7 of 20




documents. (See id.) However, Kovalevich persists in requesting that the Court “order

that no fees may be assessed” (id.), while acknowledging that the Bureau has “not

assessed any fees for the production of [the] records” at issue and that “[n]o search fees

have yet been requested” (id.). Kovalevich further reaffirms his remaining requests for

relief, including his requests that the Court enjoin the Bureau from “relying on . . .

invalid practices” concerning its processing and production of records in response to

FOIA requests (id. at 5), and that the Court award him reasonable attorney’s fees and

costs (id. at 6).


II.    DISCUSSION

       As explained above, the Bureau has now produced 83 records responsive to

Kovalevich’s FOIA request, and Kovalevich does not dispute the adequacy of the

Bureau’s search or its decision to withhold and redact certain documents pursuant to

FOIA Exemptions 6 and 7(C). (See Pl.’s Combined Reply at 3–4; see also Defs.’

Statement of Undisputed Material Facts ¶¶ 3–4.) Nor does Kovalevich contest the facts

set forth in Parisien’s declaration (see Pl.’s Statement of Undisputed Material Facts

¶¶ 8, 12), which pertain to her search and review of the records responsive to

Kovalevich’s request (see Parisien Decl. ¶¶ 2–6). Accordingly, the Court accepts as

true the unrebutted facts contained in Parisien’s declaration, see Jackson v. Finnegan,

Henderson, Farabow, Garrett & Dunner, 101 F.3d 145, 154 (D.C. Cir. 1996); the Court

has analyzed those facts to assess whether either party is entitled to summary judgment.

       For the reasons discussed below, the Court has determined that the Bureau is

entitled to summary judgment, because it has conducted a reasonable search for

responsive records, has properly withheld information that is protected by FOIA



                                             7
        Case 1:18-cv-00610-KBJ Document 28 Filed 06/14/21 Page 8 of 20




Exemption 7(C), and has released all reasonably segregable information. The Court

further concludes that it lacks jurisdiction to issue an order concerning the Bureau’s

ability to assess search fees, and that Kovalevich has not demonstrated his entitlement

to any of his other requests for relief.

       A.     The Bureau Is Entitled To Summary Judgment

              1.      The Bureau Conducted An Adequate Search For Records

       “[T]he touchstone when evaluating the adequacy of an agency’s search for

records in response to a FOIA request is reasonableness, and in particular, whether the

agency made ‘a good faith effort to conduct a search for the requested records, using

methods which can be reasonably expected to produce the information requested.’”

Muckrock, LLC v. CIA, 300 F. Supp. 3d 108, 125 (D.D.C. 2018) (quoting Oglesby v.

U.S. Dep’t of the Army, 920 F.2d 57, 68 (D.C. Cir. 1990)); see also Physicians for Hum.

Rts. v. U.S. Dep’t of Def., 675 F. Supp. 2d 149, 164 (D.D.C. 2009) (noting that, “as long

as [the reasonableness] standard is met, a court need not quibble over every perceived

inadequacy in an agency’s response, however slight”). Kovalevich does not contest the

adequacy of the search that the Bureau ultimately conducted in response to his FOIA

request, and based upon the uncontested first-hand account in Parisien’s declaration, the

Court is satisfied that the Bureau’s search was reasonably calculated to locate all

responsive records.

       In particular, in her declaration, Parisien identifies the categories of records that

the Turtle Mountain Law Enforcement Agency maintained, which range from law

enforcement case files and call logs to payroll records and personnel files. (Parisien

Decl. ¶ 2.) Parisien then describes the categories of records that she searched—

including case files, call logs, FOIA requests, and record disposition files—and she


                                             8
        Case 1:18-cv-00610-KBJ Document 28 Filed 06/14/21 Page 9 of 20




explains that the remaining categories “were not searched because those files were not

reasonably expected to contain the records requested.” (Id. ¶ 4.) Parisien also avers

that she “spent approximately 7 hours searching through several databases, including

IMARS for police reports, Criminal Investigation Division files, and the records storage

room[,]” and located a total of 260 pages of responsive documents. (Id. ¶¶ 4–5.)

      In this Court’s view, Parisien’s declaration provides sufficient detail to conclude

that the search was reasonable and conducted in good faith; thus, the Court finds that

the Bureau is entitled to summary judgment with respect to the adequacy of its search

for responsive records. See, e.g., Valencia-Lucena v. U.S. Coast Guard, 180 F.3d 321,

326 (D.C. Cir. 1999) (“An agency fulfills its obligations under FOIA if it can

demonstrate beyond material doubt that its search was reasonably calculated to uncover

all relevant documents.” (internal quotation marks and citation omitted)).

             2.     The Bureau’s Withholdings Were Proper

      According to Parisien, after locating the universe of responsive records, she then

redacted “[c]ertain personal identifying information [concerning] the victim, witnesses,

or criminal investigators” prior to the production, pursuant to FOIA Exemptions 6 and

7(C). (Parisien Decl. ¶¶ 5–6.) Under Exemption 6 of the FOIA, an agency may

withhold “personnel and medical files and similar files” if their disclosure would

“constitute a clearly unwarranted invasion of personal privacy[.]” 5 U.S.C. § 552(b)(6);

see also N.Y. Times Co. v. Nat’l Aeronautics & Space Admin., 920 F.2d 1002, 1006

(D.C. Cir. 1990) (explaining that “the threshold for application of Exemption 6 is

crossed if the information merely applies to a particular individual” (internal quotation

marks and citation omitted)). Meanwhile, Exemption 7(C) permits the withholding of

“records or information compiled for law enforcement purposes . . . to the extent that


                                            9
       Case 1:18-cv-00610-KBJ Document 28 Filed 06/14/21 Page 10 of 20




the production of such law enforcement records or information . . . could reasonably be

expected to constitute an unwarranted invasion of personal privacy[.]” 5 U.S.C.

§ 552(b)(7)(C). Thus, both exemptions protect personal privacy interests, but

Exemption 7(C) is “somewhat broader” than Exemption 6, as the latter authorizes only

the withholding of information that would constitute a “clearly unwarranted invasion of

personal privacy.” Roth v. U.S. Dep’t of Just., 642 F.3d 1161, 1173 (D.C. Cir. 2011)

(emphasis added) (internal quotation marks and citation omitted). Consequently, when

the information that an agency withholds was “‘compiled for law enforcement

purposes,’ [thereby] implicating Exemption 7(C),” a court need not “consider

Exemption 6 separately because all information that would fall within the scope of

Exemption 6 would also be immune from disclosure under Exemption 7(C).” Id.

      In the instant case, Parisien avers (and Kovalevich does not dispute) that all of

the responsive documents “were part of criminal investigation case files concerning”

Kovalevich, and that they were “compiled for law enforcement purposes, pursuant to

the Indian Law Enforcement Reform Act . . . and Indian Country Law Enforcement

regulations contained in 25 C.F.R. part 12.” (Parisien Decl. ¶ 5.) Therefore, the Court

will address the withholdings only in the context of what Exemption 7(C) permits. That

evaluation requires the Court to “balance the public interest in disclosure against the

privacy interest the exemption is intended to protect.” Moore v. Bush, 601 F. Supp. 2d

6, 14 (D.D.C. 2009). And with respect to the personal privacy interests of individuals

referenced in law enforcement documents, the D.C. Circuit has “long recognized” that

the “mention of an individual’s name in a law enforcement file will engender comment

and speculation and carries a stigmatizing connotation.” Roth, 642 F.3d at 1174




                                            10
        Case 1:18-cv-00610-KBJ Document 28 Filed 06/14/21 Page 11 of 20




(internal quotation marks and citations omitted). For that reason, it is well established

that the “targets of law-enforcement investigations” as well as the “witnesses,

informants, and . . . investigating agents have a substantial interest in ensuring that their

relationship to the investigations remains secret.” Id. (internal quotation marks and

citations omitted); accord Nation Mag. v. U.S. Customs Serv., 71 F.3d 885, 896 (D.C.

Cir. 1995) (citing “a long line of FOIA cases holding that disclosure of the identities of

private citizens mentioned in law enforcement files constitutes an unwarranted invasion

of privacy and is thus exempt under 7(C)”).

       Here, Parisien’s declaration states that “[c]ertain personal identifying

information that may invade the privacy interest of the victim, witnesses, or criminal

investigators [involved in Kovalevich’s case], was withheld” (Parisien Decl. ¶ 6), and

the accompanying Vaughn index confirms that various documents responsive to

Kovalevich’s request contained individuals’ names, photos, and phone numbers (see

Vaughn Index at 1–5). Consistent with the precedents of this jurisdiction, this Court

agrees with the Bureau that releasing such personal identifying information could

“reasonably be expected to constitute an unwarranted invasion of personal privacy,” 5

U.S.C. § 552(b)(7)(C), and Kovalevich has not identified any public interest in

disclosure of this information, let alone challenged the Bureau’s redactions (see Pl.’s

Combined Reply at 4). Accordingly, the Court finds that the Bureau properly withheld

third-party information under FOIA Exemption 7(C).

              3.     The Bureau’s Production Satisfied The FOIA’s Segregability
                     Requirement

       The FOIA mandates that “non-exempt portions of a document must be disclosed

unless they are inextricably intertwined with exempt portions.” Mead Data Cent., Inc.



                                             11
          Case 1:18-cv-00610-KBJ Document 28 Filed 06/14/21 Page 12 of 20




v. U.S. Dep’t of Air Force, 566 F.2d 242, 260 (D.C. Cir. 1977); see also 5 U.S.C.

§ 552(b). “Agencies are entitled to a presumption that they complied with the

obligation to disclose reasonably segregable material[,]” and “[i]f the requester

successfully rebuts this presumption, the burden lies with the government to

demonstrate that no segregable, nonexempt portions were withheld.” Sussman v. U.S.

Marshals Serv., 494 F.3d 1106, 1117 (D.C. Cir. 2007). With respect to the instant

production, the Bureau has withheld in full only two pages—consisting of photos and

an agent’s investigative notes—on the ground that they contain personal information

protected under FOIA Exemptions 6 and 7(C). (See Vaughn Index at 1, 3.) The Bureau

then released the remaining responsive records to Kovalevich either in part or in full,

and the Vaughn Index specifies the documents that were redacted to protect personal

information of third parties. (See id. at 1–8; see also Defs.’ Statement of Undisputed

Material Facts ¶¶ 3–4; Pl.’s Statement of Undisputed Material Facts ¶¶ 10–12.)

       In light of the agency’s Vaughn Index, and the fact that Kovalevich has not made

any effort to rebut the presumption of compliance afforded to the agency’s segregation

of materials, this Court finds that the Bureau has satisfied its duty to release all

reasonably segregable, non-exempt information. As a result, the Court concludes that

the Bureau is entitled to summary judgment with respect to Kovalevich’s basic FOIA

claims.

       B.      Kovalevich Is Not Entitled To Summary Judgment With Respect To
               His Residual Requests

       Kovalevich concedes that he is satisfied with the Bureau’s production of records

and does not contest any of the Bureau’s redactions or withholdings, but he still

challenges the Bureau’s response to his FOIA request in two respects, which the Court



                                             12
        Case 1:18-cv-00610-KBJ Document 28 Filed 06/14/21 Page 13 of 20




construes as legal claims with respect to which Kovalevich has requested summary

judgment. First, Kovalevich maintains that the Bureau missed the statutory deadlines to

respond to his FOIA request and his administrative appeals, and, as a result, Kovalevich

asks the Court to enter an order forbidding the Bureau from assessing any search fees in

connection with his request. (See Pl.’s Combined Reply at 4.) Second, Kovalevich

asserts that the Bureau has engaged in “invalid practices of ignoring FOIA requests and

appeals and of claiming that [the FOIA’s response deadline] does not apply until [it]

respond[s] to the request.” (Id. at 5.) 3 In order to obtain summary judgment on either

of these claims, Kovalevich must demonstrate that “the pleadings, materials on file, and

affidavits ‘show that there is no genuine issue as to any material fact and that [he] is

entitled to a judgment as a matter of law.’” Rodriguez v. Dep’t of Def., 236 F. Supp. 3d

26, 35 (D.D.C. 2017) (quoting Fed. R. Civ. P. 56(a)). Under this standard, “[a] fact is

‘material’ if it is capable of affecting the substantive outcome of the litigation[,]” and a

“dispute is ‘genuine’ if the evidence is such that a reasonable jury could return a verdict

for the nonmoving party.” Am. Ctr. for L. & Just. v. U.S. Dep’t of State, 289 F. Supp.

3d 81, 85–86 (D.D.C. 2018). Additionally, although Kovalevich is proceeding pro se in

this matter, and thus the Court must construe his pleadings “liberally[,]” Erickson v.



3
  In his complaint, Kovalevich appears to assert these claims under both the FOIA and the
Administrative Procedure Act (“APA”), 5 U.S.C. § 701 et seq. (See Compl. ¶¶ 22–27.) Kovalevich has
not pursued his APA claim in any of his briefing, however, and the Court does not have jurisdiction to
review his claims under the APA in any event. The APA “only authorizes judicial review when the
agency action is final and there is no adequate remedy[,]” and, in this case, the FOIA provides an
adequate remedy for each of Kovalevich’s claims. Inst. for Pol’y Stud. v. CIA, 885 F. Supp. 2d 120,
153–54 (D.D.C. 2012) (holding that plaintiff’s claim under the APA regarding the agency’s alleged
violation of the FOIA was unreviewable, because the FOIA provided an adequate remedy for plaintiff’s
claim); see also Nat’l Sec. Couns. v. CIA, 898 F. Supp. 2d 233, 264–66 (D.D.C. 2012) (holding that the
court lacked subject matter jurisdiction to review plaintiff’s claims under the APA regarding the
agency’s alleged policies or practices “in connection with the processing of the plaintiff’s FOIA
requests[,]” because the FOIA offered an adequate remedy for such claims (internal quotation marks
and citation omitted)). This Court will therefore evaluate Kovalevich’s claims only under the FOIA.


                                                 13
        Case 1:18-cv-00610-KBJ Document 28 Filed 06/14/21 Page 14 of 20




Pardus, 551 U.S. 89, 94 (2007) (per curiam) (internal quotation marks and citation

omitted), Kovalevich must still abide by the Federal Rules of Civil Procedure, Sturdza

v. United Arab Emirates, 658 F. Supp. 2d 135, 137 (D.D.C. 2009), which means he

must identify record evidence that establishes each element of his claims for relief,

Grimes v. District of Columbia, 794 F.3d 83, 94 (D.C. Cir. 2015).

       Applying these standards here, the Court concludes that summary judgment is

not warranted on either of Kovalevich’s claims.

              1.     The Bureau Has Produced The Requested Records Without
                     Assessing Search Fees; Therefore, This Court Lacks Jurisdiction To
                     Issue An Order Concerning Any Such Assessment

       Starting with Kovalevich’s claim regarding the agency’s assessment of search

fees, it is well established that federal courts lack the power to “decide questions that

cannot affect the rights of litigants in the case before them.” Better Gov’t Ass’n v.

Dep’t of State, 780 F.2d 86, 90–91 (D.C. Cir. 1986) (internal quotation marks and

citation omitted). Thus, when “an intervening circumstance deprives the plaintiff of a

personal stake in the outcome of the lawsuit, at any point during litigation, the [claim]

can no longer proceed and must be [denied] as moot.” Cause of Action Inst. v. U.S.

Dep’t of Just., 282 F. Supp. 3d 66, 77 (D.D.C. 2017) (internal quotation marks and

citation omitted).

       So it is here. At the time Kovalevich filed the instant lawsuit, the Bureau had

not yet produced any responsive records, but it had expressed an intent to assess search

fees for Kovalevich’s request. (See Ex. 2 to Compl. at 3–4; Compl. ¶¶ 9, 18.) Then,

during the pendency of the litigation, the Bureau released the responsive documents to

Kovalevich—and it did so free of charge. (See Pl.’s Combined Reply at 4.)

Kovalevich’s challenges to the Bureau’s previously stated intent to assess fees became


                                            14
        Case 1:18-cv-00610-KBJ Document 28 Filed 06/14/21 Page 15 of 20




moot once the agency produced the responsive records “without seeking payment from

him[.]” Hall v. CIA, 437 F.3d 94, 99 (D.C. Cir. 2006) (holding that a plaintiff’s

challenge to a denial of a fee waiver became moot when the agency released the

responsive documents “without seeking payment”). And because the “rule against

deciding moot cases forbids federal courts from rendering advisory opinions[,]” id., this

Court has no basis to even consider whether the Bureau’s initial determination

regarding search fees was unlawful, see Schoenman v. FBI, 573 F. Supp. 2d 119, 136

(D.D.C. 2008).

       To the extent that Kovalevich seeks an order declaring that the Bureau is not

permitted to charge him any search fees in the future, the Court also lacks jurisdiction

to proceed, on the ground that Kovalevich does not have standing to pursue that request.

In order to invoke this Court’s jurisdiction to obtain such an order, Kovalevich must

demonstrate, inter alia, that he will suffer the “invasion of a legally protected interest

which is (a) concrete and particularized[,] and (b) actual or imminent, not conjectural or

hypothetical[.]” Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992) (internal quotation

marks and citations omitted). Kovalevich has not provided this Court with any reason

to believe that the Bureau will assess search fees in connection with the FOIA request

that it has already processed (indeed, the agency has apparently made no attempt to

charge Kovalevich since it produced the responsive records in October of 2018) and,

therefore, Kovalevich has failed to establish any concrete, imminent injury that would

give him standing to pursue his requested relief. See, e.g., Clapper v. Amnesty Int’l

USA, 568 U.S. 398, 409 (2013) (“[W]e have repeatedly reiterated that threatened injury

must be certainly impending to constitute injury in fact, and that [a]llegations




                                             15
        Case 1:18-cv-00610-KBJ Document 28 Filed 06/14/21 Page 16 of 20




of possible future injury are not sufficient.” (internal quotation marks and citation

omitted)).

       Consequently, the Court must deny Kovalevich’s summary judgment motion with

respect to his claim concerning the alleged assessment of search fees.

              2.     Kovalevich Has Not Demonstrated That The Agency Has A Policy
                     Or Practice Of Ignoring FOIA Requests And Disregarding The
                     Statute’s Response Deadlines

       The Court also finds that Kovalevich is not entitled to summary judgment

regarding his claim that the Bureau has a policy or practice of violating the FOIA. In

this jurisdiction, FOIA requesters may “bring, in conjunction with [a] specific

information request, ‘a claim that an agency policy or practice will impair the party’s

lawful access to information in the future.’” Am. Ctr. for L. & Just. v. U.S. Dep’t of

State, 249 F. Supp. 3d 275, 281 (D.D.C. 2017) (emphasis omitted) (quoting Newport

Aeronautical Sales v. Dep’t of Air Force, 684 F.3d 160, 164 (D.C. Cir. 2012)). Any

such “policy or practice” claim can be based upon “informal agency conduct resulting

in long delays in making requested non-exempt records available[.]” Jud. Watch, Inc.

v. U.S. Dep’t of Homeland Sec., 895 F.3d 770, 777–78 (D.C. Cir. 2018). And to

succeed on such a claim, a plaintiff must demonstrate, at the very least, that the

agency’s delay is due to a policy or practice, and not “isolated mistakes by agency

officials[.]” Am. Ctr. for L. & Just. v. FBI, 470 F. Supp. 3d 1, 6 (D.D.C. 2020) (internal

quotation marks and citation omitted).

       Here, Kovalevich asserts that the “undisputed facts show that [the Bureau] did

not produce the requested records until October 2018, nearly two years after [his]

original FOIA request, and only after a Complaint was filed . . . in this Court.” (Pl.’s

Combined Reply at 5.) Kovalevich further emphasizes that the Department of the


                                            16
        Case 1:18-cv-00610-KBJ Document 28 Filed 06/14/21 Page 17 of 20




Interior has not responded to his appeals, despite having received his appeal letters.

(Id.) These facts may well demonstrate the agency’s failure to respond to Kovalevich

in a timely manner, but the Court concludes that they do not—on their own—establish

an underlying policy or practice “to delay requests.” Am. Ctr. for L. & Just., 289 F.

Supp. 3d at 87 (internal quotation marks and citation omitted); see also id. (noting that

“[d]elay alone, even repeated delay, is not the type of illegal policy or practice that is

actionable” under the FOIA (internal quotation marks and citation omitted)).

       In the absence of any evidence indicating that the Bureau has adopted a formal or

informal policy of delaying responses to FOIA requests, the Court lacks any factual

basis to enter summary judgment in Kovalevich’s favor. Therefore, the Court denies

Kovalevich’s motion for summary judgment with respect to this claim as well.

              3.     Kovalevich’s Other Requests For Relief Cannot Be Granted For
                     Various Reasons

       Kovalevich’s summary judgment motion also argues that the Court should

“explicitly declare the Agency’s actions to be in violation of the FOIA[,]” and that the

Bureau’s “arbitrary and capricious” actions merit referral to the Special Counsel for

investigation. (Pl.’s Mot. at 4; Pl.’s Combined Reply at 5.) Given the cursory nature of

these arguments, the Court has not construed them as legal claims. But even if it had,

the Court finds that Kovalevich has not come close to demonstrating his entitlement to

either of these requests for relief for three reasons.

       First, to the extent that Kovalevich is seeking a declaratory judgment regarding

the Bureau’s intended assessment of fees or its failure to timely disclose responsive

records, those issues are now moot given that the agency has released records without

charging Kovalevich any fees. See Hall, 437 F.3d at 99; see also Bayala v. U.S. Dep’t



                                             17
        Case 1:18-cv-00610-KBJ Document 28 Filed 06/14/21 Page 18 of 20




of Homeland Sec., 827 F.3d 31, 35 (D.C. Cir. 2016). Kovalevich’s argument that the

Bureau acted in an arbitrary and capricious manner—specifically, when it “attempted to

assign search fees” and “ignored” Kovalevich’s FOIA request and appeals (Pl.’s

Combined Reply at 5)—is also moot in light of the agency’s release of records at no

cost. See, e.g., Perry v. Block, 684 F.2d 121, 125 (D.C. Cir. 1982) (“[H]owever fitful

or delayed the release of information under the FOIA may be, once all requested

records are surrendered, federal courts have no further statutory function to perform.”).

       Second, if Kovalevich is seeking a declaratory judgment in connection with his

claim that the Bureau has engaged in an “invalid practice[]” (Pl.’s Combined Reply at

5), that claim fails for the reasons explained in Part II.B.2, supra. In short, Kovalevich

has not provided any evidence that the Bureau has a policy or practice of ignoring

FOIA requests and disregarding the statute’s response deadlines. See Am. Ctr. for L. &

Just., 289 F. Supp. 3d at 87.

       Third, and finally, with respect to Kovalevich’s request for a Special Counsel

investigation, it is not at all clear that private litigants have a cause of action under the

FOIA to seek such an investigation, and, in any event, none of the statutory predicates

for a Special Counsel investigation are present in this case. See 5 U.S.C.

§ 552(a)(4)(F)(i) (describing the circumstances necessary to trigger a Special Counsel

investigation under the FOIA).

       C.     Attorney’s Fees Are Not Available Because Kovalevich Is Proceeding
              Pro Se, And Kovalevich Has Not Presented His Argument For
              Litigation Costs Adequately

        Lastly, in addition to making the claims previously discussed, Kovalevich’s

motion for summary judgment also requests an award of attorney’s fees and costs. (See

Pl.’s Mot. at 4; Pl.’s Combined Reply at 6.) To recover such an award, Kovalevich


                                              18
         Case 1:18-cv-00610-KBJ Document 28 Filed 06/14/21 Page 19 of 20




must demonstrate that he substantially prevailed in the litigation, and that he is entitled

to attorney’s fees and costs. See Kretchmar v. FBI, 882 F. Supp. 2d 52, 58 (D.D.C.

2012).

         The Court must deny Kovalevich’s request for attorney’s fees and costs at this

point in the litigation. First of all, as a “pro se non-attorney[,]” Kovalevich is ineligible

to receive attorney’s fees under the FOIA. Benavides v. Bureau of Prisons, 993 F.2d

257, 260 (D.C. Cir. 1993). It is true that pro se litigants may recover litigation costs in

appropriate circumstances, see, e.g., Kretchmar, 882 F. Supp. 2d at 58, but Kovalevich

has not briefed his eligibility or entitlement to litigation costs adequately, see id. at 58–

59 (explaining the factors that must be met in order to award litigation costs under the

FOIA). Additionally, requests for litigation costs must typically “be styled as a

motion” that sets forth detailed arguments for why the plaintiff believes such costs are

warranted. Gerhard v. Fed. Bureau of Prisons, 258 F. Supp. 3d 159, 164 (D.D.C.

2017).

         Accordingly, the Court will deny Kovalevich’s request for attorney’s fees and

costs (which is raised in the context of his summary judgment brief), but it does so

without prejudice, and the Court will permit Kovalevich to renew his request for costs

in a post-judgment motion, should he choose to do so.


III.     CONCLUSION

         For the foregoing reasons, and as set forth in the Order that accompanies this

Memorandum Opinion, the Court concludes that the Bureau has discharged its duties

under the FOIA, and that the Bureau’s motion for summary judgment must be

GRANTED as a result. The Court has also determined that Kovalevich has failed to



                                             19
        Case 1:18-cv-00610-KBJ Document 28 Filed 06/14/21 Page 20 of 20




demonstrate his entitlement to judgment as a matter of law in any respect, and that,

therefore, his motion for summary judgment must be DENIED. Consequently, the

Clerk will be directed to close this case, but if Kovalevich wishes to reassert his request

for litigation costs, he may file a post-judgment motion that directly addresses the D.C.

Circuit’s standards for awarding costs under the FOIA.

DATE: June 14, 2021                       Ketanji Brown Jackson
                                          KETANJI BROWN JACKSON
                                          United States District Judge




                                            20
